                                          Case 4:20-cv-05160-JSW Document 10 Filed 01/22/21 Page 1 of 1




                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     THERESA BROOKE,                                    Case No. 20-cv-05160-JSW
                                                        Plaintiff,
                                   8
                                                                                            ORDER TO SHOW CAUSE
                                                 v.
                                   9                                                        Re: Dkt. Nos. 1, 5
                                  10     MARRIOTT HOTEL SERVICES, INC.,
                                                        Defendant.
                                  11

                                  12
Northern District of California
 United States District Court




                                  13          Plaintiff filed this complaint on July 27, 2020, and the summons was issued on July 28,

                                  14   2020. There is no indication that Plaintiff has served Defendant. Accordingly, Plaintiff is

                                  15   HEREBY ORDERED TO SHOW CAUSE why this case should not be dismissed without

                                  16   prejudice for failure to prosecute. Plaintiff shall file a response to this Order to Show Cause by

                                  17   February 5, 2021.

                                  18          IT IS SO ORDERED.

                                  19   Dated: January 22, 2021

                                  20                                                    ______________________________________
                                                                                        JEFFREY S. WHITE
                                  21                                                    United States District Judge
                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
